IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LATISSHA M. JOHNSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0255

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 12, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

LaTissha M. Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

July 2, 2014, in Duval County Circuit Court case number 2012-CF-006828, is granted.

Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the

lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the
appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent her in the appeal authorized by this opinion.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.




                                          2